DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 11/13/2019.
Claims 1-9 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2020 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,509,668.  The claims are exactly identical.  The table below provides a mapping between claim 1 of the instant application and claim 1 of the U.S. 10,509,668.  Claims 2-9 of the instant application are not shown with claims 2-9 of the U.S. 10,509,668 for the purpose of brevity.

Instant Application No. 16/682103
U.S. Patent No. 10,509,668

1. A method for provisioning a virtualized resource in a mixed use virtualization environment, the method comprising:
directing, by a provisioning machine, a hypervisor executing on a server, to provision a virtual machine on the server;
directing, by a provisioning machine, a hypervisor executing on a server, to provision a virtual machine on the server;
directing, by the provisioning machine, a directory service management component executing on a directory server to generate a first organizational unit within a multi-tenant directory service associated with a first entity and separated from a second organizational unity in the multi-tenant directory service by a firewall;
directing, by the provisioning machine, a directory service management component executing on a directory server to generate a first organizational unit within a multi-tenant directory service associated with a first entity and separated from a second organizational unity in the multi-tenant directory service by a firewall;
associating, by the provisioning machine, the virtual machine with the first organizational unit;
associating, by the provisioning machine, the virtual machine with the first organizational unit;
directing, by the provisioning machine, the directory service management component to establish a firewall policy preventing a user authorized to access the second organizational unit in the 


modifying, by the directory service management component, a policy object defining at least one attribute of the first organizational unity to include the firewall policy;
Attorney Docket No.: CJP.1001USC4receiving, by the provisioning machine, from a management component, a request to provision a virtualized resource for at least one user within an organization, the request received after the provisioning of the virtual machine and generation of the first organizational unit; and
receiving, by the provisioning machine, from a management component, a request to provision a virtualized resource for at least one user within an organization, the request received after the provisioning of the virtual machine and generation of the first organizational unit; and
establishing, by the server, a connection between a client machine of the at least one user and the at least one virtual machine providing the at least one virtual resource.
establishing, by the server, a connection between a client machine of the at least one user and the at least one virtual machine providing the at least one virtual resource.


Allowable Subject Matter
Claims 1-9 are allowed over the prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191